Exhibit 10.11

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of August 16, 2017 by
and between Ranger Energy Services, Inc., a Delaware corporation (the
“Company”), and Lance A. Perryman (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) require indemnification of the officers and directors of the
Company, (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Indemnitee be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Definitions. (a) As used in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.

 

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

 

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, trustee, agent or fiduciary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, document and e-discovery costs,
litigation expenses, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include, without limitation, (i) expenses incurred in connection with any
appeal resulting from, incurred by Indemnitee in connection with, arising out
of, or in respect of or relating to, any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedes bond, or other appeal bond or its equivalent, (ii) for purposes
of Section 12(d) hereof only, expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement and (iv) any interest, assessments or other
charges in respect of the foregoing. “Expenses” shall not include “Liabilities.”

 

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel”

 

2

--------------------------------------------------------------------------------


 

shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee (or a failure to take action
by Indemnitee) or of any action (or inaction) on Indemnitee’s part while acting
as director or officer of the Company, or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement can be provided under
this Agreement.

 

“Sponsor Entities” means (i) CSL Capital Management, LLC, Ranger Energy
Holdings, LLC and Torrent Energy Holdings, LLC and (ii) any of their respective
Affiliates and any investment fund or other Person advised or managed by any
Sponsor Entity; provided, however, that neither the Company nor any of its
subsidiaries shall be considered Sponsor Entities hereunder.

 

(b)           For the purpose hereof, references to “fines” shall include any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Company” shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a Person who acted
in good faith and in a manner such Person reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.              Indemnity in Third-Party Proceedings. The Company shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted by
applicable law, from and against all Liabilities and Expenses suffered or
reasonably incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding (other than any Proceeding brought by or in the right of the Company
to procure a judgment in its favor, which is provided for in Section 3 below),
or any claim, issue or matter therein.

 

Section 3.              Indemnity in Proceedings by or in the Right of the
Company. The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or incurred (and, in the case of retainers, reasonably
expected to be incurred) by Indemnitee or on Indemnitee’s behalf in connection
with any Proceeding brought by or in the right of the Company to procure a
judgment in its favor, or any claim, issue or matter therein. No indemnification
for Liabilities and Expenses shall be made under this Section 3 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or any court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to such indemnification.

 

Section 4.              Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provisions of this Agreement, and
without limiting the rights of Indemnitee under any other provision hereof,
including any rights to indemnification pursuant to Sections 2 or 3 hereof, to
the fullest extent permitted by applicable law, to the extent that Indemnitee is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred (and, in the
case of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue or matter. For purposes of this Section 4 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 5.              Indemnification For Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness or otherwise a participant, including
by a request to respond to discovery requests, receipt of a subpoena or similar
demand for documents or testimony, in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party, Indemnitee shall be
indemnified against all Expenses suffered or incurred (or, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection therewith.

 

Section 6.              Additional Indemnification. Notwithstanding any
limitation in Sections 2, 3 or 4 hereof, the Company shall indemnify Indemnitee
to the fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor)

 

4

--------------------------------------------------------------------------------


 

against all Liabilities and Expenses suffered or reasonably incurred (and, in
the case of retainers, reasonably expected to be incurred) by Indemnitee in
connection with such Proceeding, including but not limited to:

 

(a)           the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and

 

(b)           the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

Section 7.              Exclusions. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to indemnify
or hold harmless Indemnitee, or, in the case of (a) and (d), to advance Expenses
to Indemnitee:

 

(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy obtained by the Company except with
respect to any excess beyond the amount paid under such insurance policy;

 

(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law;

 

(c)           for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements) or
in respect of claw-back provisions promulgated under the rules and regulations
of the Securities and Exchange Commission pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act;

 

(d)           except as provided in Section 12(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee or, if Indemnitee was nominated to the Board by one or more of the
Sponsor Entities, such Sponsor Entity, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee or, if Indemnitee was nominated to the
Board by one or more of the Sponsor Entities, such Sponsor Entity, against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law or
(iii) such Proceeding is being brought by Indemnitee to assert, interpret or
enforce Indemnitee’s rights under this Agreement (for the avoidance of
doubt, Indemnitee shall not be deemed, for purposes of this subsection, to have
initiated or brought any claim by reason of (A) having asserted any affirmative
defenses in connection with a claim not

 

5

--------------------------------------------------------------------------------


 

initiated by Indemnitee or (B) having made any counterclaim (whether permissive
or mandatory) in connection with any claim not initiated by Indemnitee); or

 

(e)           if a final decision by a court having jurisdiction in the matter
that is not subject to appeal shall determine that such indemnification is not
lawful.

 

Section 8.              Advancement. In accordance with the pre-existing
requirements of the Bylaws, and notwithstanding any provision of this Agreement
to the contrary, the Company shall advance, to the extent not prohibited by
applicable law, the Expenses and Liabilities reasonably incurred by Indemnitee
in connection with any Proceeding, and such advancement shall be made within ten
(10) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined by final judicial decision from which there is no further right to
appeal that the Indemnitee is not entitled to be indemnified by the Company.
Nothing in this Section 8 shall limit Indemnitee’s right to advancement pursuant
to Section 12(d) of this Agreement. This Section 8 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Sections 7(a) or
(d) hereof.

 

Section 9.              Procedure for Notification and Defense of Claim.

 

(a)           Indemnitee shall promptly notify the Company in writing of any
Proceeding with respect to which Indemnitee intends to seek indemnification or
advancement hereunder following the receipt by Indemnitee of written notice
thereof (the date of such notification, the “Submission Date”). The written
notification to the Company shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding. To obtain indemnification
under this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding, including any appeal therein. Any
delay or failure by Indemnitee to notify the Company hereunder will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay or failure in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

 

(b)           In the event Indemnitee is entitled to indemnification and/or
advancement with respect to any Proceeding, Indemnitee may, at Indemnitee’s
option, (i) retain counsel (including local counsel) selected by Indemnitee and
approved by the Company to defend

 

6

--------------------------------------------------------------------------------


 

Indemnitee in such Proceeding, at the sole expense of the Company (which
approval shall not be unreasonably withheld, conditioned or delayed), or
(ii) have the Company assume the defense of Indemnitee in such Proceeding, in
which case the Company shall assume the defense of such Proceeding with counsel
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld, conditioned or delayed) within ten (10) days of the
Company’s receipt of written notice of Indemnitee’s election to cause the
Company to do so. If the Company is required to assume the defense of any such
Proceeding, it shall engage legal counsel for such defense, and the Company
shall be solely responsible for all fees and expenses of such legal counsel and
otherwise of such defense. Such legal counsel may represent both Indemnitee and
the Company (and any other party or parties entitled to be indemnified by the
Company with respect to such matter) unless, in the reasonable opinion of legal
counsel to Indemnitee, there is a conflict of interest between Indemnitee and
the Company (or any other such party or parties) or there are legal defenses
available to Indemnitee that are not available to the Company (or any such other
party or parties). Notwithstanding either party’s assumption of responsibility
for defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. If the Company has responsibility for defense of a
Proceeding, the Company shall provide the Indemnitee and its counsel with all
copies of pleadings and material correspondence relating to the Proceeding.
Indemnitee and the Company shall reasonably cooperate in the defense of any
Proceeding with respect to which indemnification is sought hereunder, regardless
of whether the Company or Indemnitee assumes the defense thereof. Indemnitee may
not settle or compromise any Proceeding without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. The Company may not settle or compromise any Proceeding without the
prior written consent of Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

Section 10.            Procedure Upon Application for Indemnification.

 

(a)           Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Company is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Company holding a majority of the securities of the Company entitled to vote;
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall, to the fullest extent permitted by law,
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification)

 

7

--------------------------------------------------------------------------------


 

and the Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom. The Company will not deny any written request for indemnification
hereunder made in good faith by Indemnitee unless a determination as to
Indemnitee’s entitlement to such indemnification described in this
Section 10(a) has been made. The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Liabilities and Expenses arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by the Company within ten (10) days of the
Submission Date (the cost of such Independent Counsel to be paid by the
Company), (ii) the Company shall give written notice to Indemnitee advising it
of the identity of the Independent Counsel so selected and (iii) Indemnitee may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company Indemnitee’s written objection to such selection.
Such objection by Indemnitee may be asserted only on the ground that the
Independent Counsel selected does not meet the requirements of “Independent
Counsel” as defined in this Agreement. If such written objection is made and
substantiated, the Independent Counsel selected shall not serve as Independent
Counsel unless and until Indemnitee withdraws the objection or a court has
determined that such objection is without merit. Absent a timely objection, the
person so selected shall act as Independent Counsel. If no Independent Counsel
shall have been selected and not objected to before the later of (A) thirty (30)
days after the Submission Date and (B) ten (10) days after the final disposition
of the Proceeding, including any appeal therein, each of the Company and
Indemnitee shall select a law firm or member of a law firm meeting the
qualifications to serve as Independent Counsel, and such law firms or members of
law firms shall select the Independent Counsel.

 

Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

Section 11.            Presumptions and Effect of Certain Proceedings.

 

(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by applicable law,
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be

 

8

--------------------------------------------------------------------------------


 

a defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(b)           Subject to Section 12(e) hereof, if the person, persons or entity
empowered or selected under Section 10 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall, to the fullest
extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent a prohibition of
such indemnification under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if (i) the determination is to be made by Independent Counsel and
Indemnitee objects to the Company’s selection of Independent Counsel and
(ii) the Independent Counsel ultimately selected requires such additional time
for the obtaining or evaluating of documentation or information relating
thereto; provided further, however, that such 60-day period may also be extended
for a reasonable time, not to exceed an additional sixty (60) days, if the
determination of entitlement to indemnification is to be made by the
stockholders of the Company.

 

(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(d)           Reliance as Safe Harbor. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with the reasonable care by the Enterprise. The
provisions of this Section 11(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.

 

(e)           Actions of Others. The knowledge or actions, or failure to act, of
any director, officer, agent or employee of the Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.

 

Section 12.            Remedies of Indemnitee.

 

(a)           Subject to Section 12(e) hereof, in the event that (i) a
determination is made pursuant to Section 10 of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement is not
timely made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been timely made

 

9

--------------------------------------------------------------------------------


 

pursuant to Section 10(a) of this Agreement within sixty (60) days after receipt
by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 4 or 5 or the third to the last
sentence of Section 10(a) of this Agreement within ten (10) days after receipt
by the Company of a written request therefor, (v) payment of indemnification
pursuant to Sections 2, 3 or 6 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Company or any other Person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of Indemnitee’s entitlement to such indemnification or advancement.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)           In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

 

(c)           If a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 12, absent a prohibition of such
indemnification under applicable law.

 

(d)           The Company shall, to the fullest extent not prohibited by
applicable law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. It is the intent of the Company
that Indemnitee not be required to incur Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. The Company shall indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, shall (within ten (10) days after receipt by
the Company of a written request therefor) advance, to the extent not prohibited
by applicable law, such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement from the Company under this Agreement or the Bylaws, or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be.

 

10

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein; provided that, in absence of any such determination with
respect to such Proceeding, the Company shall advance Expenses with respect to
such Proceeding.

 

Section 13.            Non-Exclusivity; Survival of Rights; Insurance;
Subrogation.

 

(a)           The rights of indemnification and to receive advancement as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. The Company shall not adopt any amendment or alteration
to, or repeal of, the Certificate of Incorporation or the Bylaws, the effect of
which would be to deny, diminish or encumber the Indemnitee’s rights to
indemnification pursuant to this Agreement, the Certificate of Incorporation,
the Bylaws or applicable law relative to such rights prior to such amendment,
alteration or repeal. To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement
than would be afforded currently under the Bylaws or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

(b)           The Company hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement and insurance provided by one or more
Persons with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity). The Company hereby acknowledges and agrees that
(i) the Company shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Company shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) to indemnify Indemnitee or
advance Expenses or Liabilities to Indemnitee in respect of any Proceeding shall
be secondary to the obligations of the Company hereunder, (iv) the Company shall
be required to indemnify Indemnitee and advance Expenses or Liabilities to
Indemnitee hereunder to the fullest extent provided herein without regard to any
rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
or insurer of any such Person and (v) the Company irrevocably waives,
relinquishes and releases any other Person with whom or which Indemnitee may be
associated (including, without limitation,

 

11

--------------------------------------------------------------------------------


 

any Sponsor Entity) from any claim of contribution, subrogation or any other
recovery of any kind in respect of amounts paid by the Company hereunder. In the
event any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) or their insurers advances
or extinguishes any liability or loss which is the subject of any Indemnity
Obligation owed by the Company or payable under any Company insurance policy,
the payor shall have a right of subrogation against the Company or its insurer
or insurers for all amounts so paid which would otherwise be payable by the
Company or its insurer or insurers under this Agreement. In no event will
payment of an Indemnity Obligation by any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
or their insurers affect the obligations of the Company hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated (including, without limitation, any Sponsor
Entity). Any indemnification, insurance or advancement provided by any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) with respect to any liability arising as a
result of Indemnitee’s Corporate Status or capacity as an officer or director of
any Person is specifically in excess over any Indemnity Obligation of the
Company or valid and any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement.

 

(c)           The Company shall maintain an insurance policy or policies
providing liability insurance providing reasonable and customary coverage as
compared with similarly situated companies (as determined by the Board in its
reasonable discretion) for directors, officers, employees, trustees, or agents
of any Enterprise, and Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, trustee or agent under such
policy or policies and such policies shall provide for and recognize that the
insurance policies are primary to any rights to indemnification, advancement or
insurance proceeds to which Indemnitee may be entitled from one or more Persons
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) to the same extent as the Company’s indemnification and
advancement obligations set forth in this Agreement. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

 

(d)           In the event of any payment under this Agreement, the Company
shall be subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Company shall not be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee with respect to any Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity).

 

(e)           The indemnification and contribution provided for in this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of Indemnitee.

 

12

--------------------------------------------------------------------------------


 

Section 14.            Duration of Agreement; Not Employment Contract. This
Agreement shall continue until and terminate upon the latest of: (i) ten
(10) years after the date that Indemnitee shall have ceased to serve as
director, officer, employee or agent of the Company or any other Enterprise,
(ii) one (1) year after the date of final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement hereunder and of any proceeding,
including any appeal, commenced by Indemnitee pursuant to Section 12 of this
Agreement relating thereto or (iii) the expiration of all statutes of limitation
applicable to possible Proceedings to which Indemnitee may be subject arising
out of Indemnitee’s Corporate Status. The indemnification provided under this
Agreement shall continue as to the Indemnitee even though he or she may have
ceased to be a director or officer of the Company or of any of the Company’s
direct or indirect subsidiaries or to have Corporate Status. This Agreement
shall be binding upon the Company and its successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators. The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any other Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any of its subsidiaries or any other Enterprise), if any, is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
other Enterprise), other applicable formal severance policies duly adopted by
the Board, or, with respect to service as a director of the Company, by the
Certificate of Incorporation, the Bylaws or the DGCL.

 

Section 15.            Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by applicable law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 16.            Enforcement.

 

(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer, employee or agent of the
Company, and the Company acknowledges

 

13

--------------------------------------------------------------------------------


 

that Indemnitee is relying upon this Agreement in serving as a director,
officer, employee or agent of the Company.

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and shall not be deemed a
substitute therefor, nor diminish or abrogate any rights of Indemnitee
thereunder.

 

Section 17.            Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

 

Section 18.            Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

 

(i)                                     If to Indemnitee, at the address
indicated on the signature page of this Agreement, or such other address as
Indemnitee shall provide to the Company.

 

(ii)                                  If to the Company to

 

Ranger Energy Services, Inc.
800 Gessner, Suite 1000
Houston, Texas 77024
Attention: Board of Directors

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 19.            Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for Liabilities or for Expenses, in connection with any Proceeding, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (a) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and
transaction(s) giving cause to such Proceeding; and (b) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and transaction(s).

 

Section 20.            Applicable Law and Consent to Jurisdiction. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance

 

14

--------------------------------------------------------------------------------


 

with, the laws of the State of Delaware, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to Section 12(a) of this Agreement, the Company and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (b) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) consent to service of process at the address
set forth in Section 18 of this Agreement with the same legal force and validity
as if served upon such party personally within the State of Delaware; (d) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (e) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

 

Section 21.            Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

Section 22.            Third-Party Beneficiaries. The Sponsor Entities are
intended third-party beneficiaries of this Agreement and shall have all of the
rights afforded to Indemnitee under this Agreement.

 

Section 23.            Miscellaneous. Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate. The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

RANGER ENERGY SERVICES, INC.

 

INDEMNITEE

 

 

 

By:

/s/ Darron M. Anderson

 

By:

/s/ Lance A. Perryman

Name:

Darron M. Anderson

 

Name:

Lance A. Perryman

Title:

President, Chief Executive Officer and Director

 

Title:

Executive Vice President—Processing Solutions

 

 

 

 

 

ADDRESS:

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT

 

--------------------------------------------------------------------------------